Name: Commission Regulation (EEC) No 3698/87 of 10 December 1987 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 87 Official Journal of the European Communities No L 347/49 COMMISSION REGULATION (EEC) No 3698/87 of 10 December 1987 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1953/87 ( «), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil were fixed by Regula ­ tion (EEC) No 3590/87 (9); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3590/87 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 ( l0), fixed in the Annex to Regulation (EEC) No 3590/87, are altered as shown in the Annex hereto. 2 . There shall be no refund on sunflower seed. Article 2 This Regulation shall enter into force on 11 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . 0 OJ No L 183, 3 . 7. 1987, p. 7 . 0 OJ No 125, 26. 6. 1967, p. 2461 /67 . (*) OJ No L 264, 23 . l \. 1972, p. 1 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . H OJ No L 185, 4. 7. 1987, p. 68 . (7) OJ No L 167, 25 . 7. 1972, p. 9 . (8) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 339, 1 . 12 . 1987, p. 35 . H OJ No L 75, 30. 3 . 1971 , p. 16 . No L 347/50 Official Journal of the European Communities 11 . 12. 87 ANNEX to the Commission Regulation of 10 December 1987 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2 . Final refunds : 21,342 26,102 21,600 21,739 26,499 21,997     Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 52,65 58,36 1 034,53 155,21 186,19 17,249 12,099 32 806 1 865,34 3 251,59 4 221,64 53,60 59,42 1 053,62 158,18 189,66 17,579 12,359 33 437 1 889,03 3 312,81 4 283,69    